Citation Nr: 1732793	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  05-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine stenosis with radiculopathy (low back disability), to include as secondary to a left ankle disability.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active service with the United States Army from June 1978 to July 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Due to the location of the Veteran's residence, jurisdiction of his appeal was transferred to the RO in Atlanta, Georgia.  

In May 2015, the Board remanded the instant issues on appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial with respect to both of the issues in an April 2017 supplemental statement of the case (SSOC).  

The Board recognizes that the Veteran requested a hearing when he initially filed the appeal for the instant claims in August 2005.  In June 2008, the Veteran's representative subsequently withdrew the request for a hearing.  As such, the Board did not conduct a hearing.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability of the back that manifested during, or as a result of, active military service, nor does he have a current disability of the back that was caused by, or aggravated by, a service-connected disability.  

2.  The Veteran's service-connected disability is not rated at 60 percent or more, or combined rating of 70 percent, and he has not been shown unable to obtain or maintain substantially gainful employment because of his service-connected left ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a back disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2016).  

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Board finds that the March 2017 VA examination was adequate for the purposes of adjudication.  Accordingly, the duties to notify and assist are met.  

II.  Service Connection  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 , 3.309(a). The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, an increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence to the issue of medical causation.  See 38 C.F.R. § 3.159 (2016); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Veteran seeks service connection for a low back disability, secondary to his service-connected left ankle disability.  

The Veteran's service treatment records do not reflect that he suffered a chronic injury to the back during active military service.  In the Veteran's June 1980 separation examination report, the examiner noted the Veteran's left ankle condition; however, the report does not contain any notes referencing a back injury.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic disability of the back at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability of the back, or chronic symptomatology, within one year of his separation from active duty.  In a private treatment record dated January 1983, a private physician with the initials H.D., noted that in his opinion, the Veteran's low back pain could be directly associated with an ankle or leg problem.  This opinion, however, offers no rationale for the conclusion that the Veteran's low back pain could be a result of an in-service ankle injury.  Thus, that opinion is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).  Furthermore, Dr. H.D. did not suggest that the Veteran's symptoms regarding the back had been chronic since within one year of separation from active duty.  

On VA examination in June 2003, the examiner noted that the Veteran was evaluated for a lumbar sprain after playing basketball in February 1995 - nearly 15 years after service, and more than 12 years after treatment received at Dr. H.D.'s private medical facility.  On examination, the examiner found that the Veteran's lower back showed no obvious postural defects.  The Veteran walked well, and heel and toe walking was intact.  The examiner provided diagnoses of lumbar stenosis with radiculopathy, as well as obesity.  The examiner opined that it was less likely as not that the degenerative changes of the lumbar spine were a complication of his left ankle condition, and that it was at least likely as not a complication of his history of obesity.  

The Board notes that in the April 2009 VA examination, the examiner provided an opinion as to whether the Veteran's low back disability was directly related to his active service.  While the Veteran has asserted that his low back disability is due to his left ankle disability, the Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  As such, the Board considers that the April 2009 VA examiner's opinion raises the issue of direct service connection.  

On VA examination in April 2009, the examiner noted that the Veteran reported that he completed 38 parachute jumps in military service, asserting that his back pain was a result of landing with the parachute jumps.  On examining the Veteran's thoracolumbar spine, the examiner provided a diagnosis of degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  The examiner noted that pain had the greatest functional impact on the Veteran's lumbosacral spine.  The examiner opined that the functional impairment of the lumbosacral spine was severe with a limited range of motion; however, the examiner did not suggest any relationship between this condition and military service.  

On VA examination in October 2010, the Veteran again asserted that the onset of his low back pain was during active duty.  As was noted in his April 2009 medical report, the examiner again noted that the Veteran had reported completing 38 parachute jumps while on active duty and attributed his back pain to landing with the parachute jumps.  The examiner again diagnosed the Veteran with DDD.  He also noted degenerative arthritis of the lumbosacral spine and lumbar spinal stenosis.  The examiner concluded that the functional impairment of the Veteran's lumbar spine was severe.  Based on his findings, the examiner opined that the Veteran's lumbar spine condition was more likely than not caused by repeated mild trauma to his back with 38 parachute jumps during active military service.  

However, contrary to the statements reported in the April 2009 and October 2010 VA examinations, in a letter dated February 2011, the Veteran stated that he had never claimed to have participated in parachute jumping during his active service.  

In light of the February 2011 letter, a subsequent VA examination was conducted in May 2011, wherein the examiner noted that the Veteran was not shown to have participated in parachute jumps during active military service.  As such, the examiner opined that the Veteran's lumbar spine condition was not caused by his active military service.  He further opined that the Veteran's lumbar spine disability was not proximally due to nor was it caused by the Veteran's service-connected left ankle disability.  

In February 2012, an additional VA examination was conducted for the Veteran's claimed back disability for another opinion on whether the Veteran's back condition was secondary to his service-connected left ankle injury.  The examiner noted mild degenerative changes with small anterior lateral osteophytes and facet arthropathy.  The examiner did not provide an opinion as to whether this condition was due to the Veteran's left ankle injury.  

In August 2012, the February 2012 provided an addendum to his medical opinion.  The examiner opined that the claimed back disability was less likely than not incurred in or caused by the service-connected left ankle injury.  The examiner noted that the Veteran's service treatment records do not reflect any complaints pertaining to the back, and in fact, in a June 1980 entry, it was noted that the spine was normal.  Furthermore, as noted in the previous June 2003 examination, the examiner noted that the first complaint of back pain was noted in February 1995 after the Veteran injured his back while playing basketball.  The examiner reported that she could find no medically evidenced based studies that showed that DJD of weight-bearing joints, including ankles, adversely affected the lumbar spine.  

In the most recent VA examination conducted in March 2017, the examiner noted that the Veteran made statements in reference to the previously mentioned private physician, Dr. H.D., who provided a medical opinion in January 1983, as stated above.  During the March 2017 examination, the Veteran stated that he did not receive any treatment by Dr. H.D., who was the private physician that wrote the previously provided January 1983 medical opinion.  Thus, aside from the fact that the January 1983 opinion offers no rationale, the Board finds that Dr. H.D.'s opinion has no probative value, as he was not the physician that treated the Veteran.  

The examiner further noted that she was unable to locate any studies that supported the concept that an ankle disability would cause or aggravate DDD in the lumbar spine.  The examiner opined that the Veteran's lumbar spine DDD was more likely than not caused by age, being overweight, and poor posturing - all of which predispose to developing lumbar spine DDD.  

Thus, upon examining the Veteran and reviewing the evidence of record, the examiner opined that it is less likely than not that the Veteran's DDD lumbar spine was aggravated by his service connected left ankle disability.  

The Veteran's service treatment records do not reflect that he suffered from a chronic back condition or chronic symptomatology during his active military service.  The evidence of record does not reflect that the Veteran developed a degenerative condition such as arthritis within one year of his separation from active duty.  The competent and credible post-service evidence also does not reflect that the Veteran suffers from a current disability of the back that manifested during, or as a result of, active military service, or, that he currently suffers from a disability of the back that was caused by, or aggravated by, a service-connected disability.  Finally, the VA examiner of record concluded that it was less likely than not that the Veteran suffers from a current back disability that manifested during, or as a result of, active military service.  As previously discussed, contrary to statements made by the Veteran that were reported by the examiner in the April 2009 and October 2010, the Veteran clarified in a February 2011 letter that he did not participate in any parachute jumps during his active service.  Thus, in light of the clarification, in May 2011, the VA examiner opined that it was less likely than not that the Veteran's current back disability manifested during, or as a result of, active military service.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a current back disability that manifested during, or as a result of, active military service.  

The preponderance of the evidence of record also demonstrates that the Veteran does not suffer from a current disability of the back that was either caused by, or aggravated by, a service-connected disability.  In a March 2017 opinion, the VA examiner opined that it was less likely than not that the Veteran suffers a current back disability proximately due to or the result of the Veteran's service-connected left ankle disability.  The examiner reinforced that Dr. H.D.'s January 1983 medical opinion had no probative value, and that the Veteran's first complaint of back pain after the issuance of Dr. H.D.'s non-credible opinion was in 1995, nearly 12 years later.  

The Board recognizes that the Veteran believes that he is entitled to service connection for a back disability.  However, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a current back disability to an event or injury in military service, or, offer an opinion linking a current disability to a service-connected disability such as a left ankle condition.  The competent medical evidence of record from VA physicians concluded that it was less likely than not that a current back disability manifested during, or as a result of, active military service, and that it was less likely than not that this condition was caused by, or aggravated by a service-connected condition, noting that there are no reports of chronic back pain after the left ankle injury in service.  

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for back disability must be denied.  See 38. U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

The evidence shows that the Veteran is currently service connected for a left ankle disability, rated as 30 percent disabling.  Thus, because the Veteran has only a single disability rating of 30 percent, the rating fails to meet the criteria for schedular TDIU as per 38 C.F.R. § 4.16(a).  

In sum, while the record reflects that the Veteran's left ankle disability causes difficulties at work, unemployability due to this disability, alone, has not been shown.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.


ORDER

Entitlement to service connection for lumbar spine stenosis with radiculopathy (low back disability), to include as secondary to a left ankle disability, is denied.  

Entitlement to a TDIU due to service-connected disability is denied.  





____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


